                                                                                Electronically Filed - City of St. Louis - June 03, 2020 - 09:03 AM
 Case: 4:20-cv-01218-SRC Doc. #: 1-3 Filed: 09/09/20 Page: 1 of 6 PageID #: 6
                                                               2022-CC01095

STATE OF MISSOURI      )
                       )   SS.
CITY OF ST. LOUIS      )

            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
               22ND JUDICIAL CIRCUIT, STATE OF MISSOURI

HOPE HALLER,                              )
                                          )
      Plaintiff,                          )           Case No.
vs.                                       )
                                          )
AMERICAN FAMILY MUTUAL INSURANCE          )
COMPANY,                                  )
Serve:                                    )
     Director of Missouri                 )
     Division of Insurance                )
     301 W. High Street                   )
     Jefferson City, MO 65101             )
                                          )
      Defendant.                          )


                                  PETITION

      COMES NOW Plaintiff Hope Haller, and for her cause of action

against the Defendant, American Family Mutual Insurance Company,

states to the Court as follows:

      1.   Plaintiff was and at all times hereinafter mentioned a

resident of the State of Missouri.

      2.   That all times hereinafter mentioned, Defendant, American

Family Mutual Insurance Company, d/b/a American Family Insurance

Company is and was a corporation doing business in the State of

Missouri and qualified to conduct insurance business in Missouri

and maintained offices and agents for the transaction of its usual

and customary business in the City of St. Louis.

      3.   Venue is proper in this Circuit, pursuant to §§ 375.1083
                                                                                   Electronically Filed - City of St. Louis - June 03, 2020 - 09:03 AM
 Case: 4:20-cv-01218-SRC Doc. #: 1-3 Filed: 09/09/20 Page: 2 of 6 PageID #: 7



and 375.1806, RSMo in that this action is relating to uninsured

motorist coverage, and the accident at issue occurred in the City

of St. Louis.

      4.    At the time of the aforesaid incident, Plaintiff was a

named insured under three (3) policies of insurance issued by

Defendant. Said insurance policies obligate Defendant to pay all

sums to Plaintiff, as insured, shall be legally entitled to recover

as   damages    from   the   owners   and   operators   of    uninsured   motor

vehicles as a result of bodily injuries and damages sustained by

Plaintiff.

      5.    Each policy of insurance issued by Defendant provides

uninsured motorist coverages for damages in the sum of Fifty

Thousand Dollars ($50,000.00) per person and One Hundred Thousand

Dollars ($100,000.00) per accident.

      6.    On or about July 10, 2018, at approximately 2:00 p.m.,

Plaintiff      was   lawfully   operating   a   2004   Ford   Escape   and   was

proceeding westbound on Delmar at or near 18th Street in the City

of St. Louis. At that time and location, Plaintiff’s vehicle was

struck by a 2004 Ford Mustang owned and operated by Ariel Shanta

Eastling as she was proceeding southbound on 18th Street.

      7.   Upon information and belief, neither the vehicle operated

by Ariel Shanta Eastling nor Eastling herself had bodily insurance

applicable at the time of the collision and Eastling was therefore

an “uninsured motorist” as that term was used and described in

Plaintiff’s policies with Defendant.
                                                                                      Electronically Filed - City of St. Louis - June 03, 2020 - 09:03 AM
 Case: 4:20-cv-01218-SRC Doc. #: 1-3 Filed: 09/09/20 Page: 3 of 6 PageID #: 8



     8.    The aforesaid crash that resulted in injuries and damages

to   Plaintiff      was   directly       and   proximately     caused      by   the

carelessness,       recklessness,    and       negligence    of    Ariel     Shanta

Eastling, an uninsured motorist in the following respects:

     a)     In running a red electric signal;

     b)     In failing to yield to oncoming traffic;

     c)     In failing to keep a careful lookout;

     d)     In driving at an excessive rate of speed under the

            circumstance.

     9.    Plaintiff is and was insured under the terms of the three

aforesaid policy coverages and policy limits of insurance with

Defendant, and has complied with all of the conditions of said

policies.

     10.     As a direct and proximate result of the negligence and

carelessness of the uninsured motorist, Plaintiff has sustained

serious and permanent injuries to her neck, thoracic and lumbar

area in her back and lower extremity pain. Further, Plaintiff has

suffered    post    traumatic   stress     syndrome.    That      these    injuries

sustained are permanent in nature and will cause Plaintiff to incur

future medical treatment.

     11.     As a direct and proximate result of the negligence and

carelessness of the uninsured motorist, Plaintiff has incurred

medical     bills    in   excess    of    Twenty    Three    Thousand      Dollars

($23,000.00) and will incur future medical expenses.

     12.    Plaintiff has demanded payment from Defendant within the
                                                                                Electronically Filed - City of St. Louis - June 03, 2020 - 09:03 AM
 Case: 4:20-cv-01218-SRC Doc. #: 1-3 Filed: 09/09/20 Page: 4 of 6 PageID #: 9



uninsured motorist policy limits and Defendant has refused to pay

same.

                     COUNT I - BREACH OF CONTRACT

     Plaintiff incorporates herein by reference paragraphs 1

through 12 above as if set forth fully herein.

     13.   The policies issued to Plaintiff’s parents by which

Plaintiff was a named insured by Defendant, American Family

Mutual Insurance Company are contracts under which American

Family assumed liabilities, duties and obligations, and made

promises to pay on claims in exchange for payment of premiums.

     14.   All performances due Defendant under said polices

concerning the uninsured motorist coverage at issue herein had

and has been rendered in full and accepted by Defendant, yet

Defendant has failed and refused to perform and honor its bargain

under the polices after demand by Plaintiff for payment pursuant

to the uninsured motorist coverage.

     15.   Defendant’s refusal to make payments to Plaintiff for

said uninsured motorist coverage under its policies constitutes

breach of said policies.

     16.   Defendant, American Family Mutual Insurance Company’s

breach of the policies and continued failure to perform has

directly and proximately caused monetary damages to Plaintiff in

the face amount of the uninsured motorist coverage available

thereunder.

     WHEREFORE, Plaintiff, Hope Haller, prays a judgment in the
                                                                                 Electronically Filed - City of St. Louis - June 03, 2020 - 09:03 AM
 Case: 4:20-cv-01218-SRC Doc. #: 1-3 Filed: 09/09/20 Page: 5 of 6 PageID #: 10



amount of One Hundred Fifty Thousand Dollars ($150,000.00)

against the Defendant, American Family Mutual Insurance Company;

that the Court order Defendant to pay for costs and expenses

incurred herein; reasonable attorney’s fees; prejudgment

interest; and such other and further relief this Court deems

just, meet and proper.

                      COUNT II - VEXATIOUS REFUSAL

     Plaintiff incorporates herein by reference paragraphs 1

through 16 of above as if set forth fully herein.

     17.   This is an action by Plaintiff to recover the amount of

loss due Plaintiff under policies of insurance, according to the

terms and conditions of the aforesaid American Family Mutual

Insurance Company policies.

     18.   Defendant American Family Mutual Insurance Company              has

willfully failed and refused for a period exceeding thirty (30)

days after due demand, to pay Plaintiff’s uninsured motorist

claim in full, without reasonable cause or excuse.

     19.   Plaintiff and Plaintiff’s parents have complied with

all terms and conditions under each such policy, and has supplied

all information requested by Defendant.

     20.   There is no credible, good-faith and/or bona fide

dispute that Defendant American Family Mutual Insurance Company

owes uninsured motorist coverage to Plaintiff under its policies.

     21.   Plaintiff is a resident of the State of Missouri and

the policy was issued or delivered in the State of Missouri.
                                                                                 Electronically Filed - City of St. Louis - June 03, 2020 - 09:03 AM
 Case: 4:20-cv-01218-SRC Doc. #: 1-3 Filed: 09/09/20 Page: 6 of 6 PageID #: 11



Moreover, the collision at issue occurred in the State of

Missouri, City of St. Louis.

     22.   Defendant American Family Mutual Insurance Company’s

refusal to pay Plaintiff’s loss and claim is vexatious.

     23.   Plaintiff is seeking the amount(s) due under American

Family Mutual Insurance Company’s policy coverage for this

uninsured motorist claim, and interest thereon, together with the

statutory penalties and damages due her for Defendant’s vexatious

refusal to pay, and her reasonable attorney’s fees as provided

pursuant to §§ 375.296 and 375.420, R.S.Mo.

     WHEREFORE, Plaintiff, Hope Haller, prays a judgment in the

amount of One Hundred Fifty Thousand Dollars ($150,000.00)

against the Defendant, American Family Mutual Insurance Company;

that the Court order Defendant to pay for costs and expenses

incurred herein; reasonable attorney’s fees; prejudgment

interest; and such other and further relief this Court deems

just, meet and proper.



                                    /s/ Joseph V. Neill
                                    Joseph V. Neill #28472
                                    Attorney for Plaintiff
                                    5201 Hampton Avenue
                                    St. Louis, Missouri 63109
                                    Phone: (314) 353-1001
                                    Fax:   (314) 353-0181
                                    neill5300@aol.com
